Citation Nr: 1403808	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for post-operative left inguinal hernia.  

2.  Entitlement to a temporary total disability rating (TTR) under 38 C.F.R. § 4.30 based on the need for convalescence following hernia repair surgery in August 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy



INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Subsequently, the Board remanded this matter for additional development in November 2013.  

The Board notes that the request for a temporary total rating (TTR) was adjudicated as part of the Veteran's claim for a higher disability rating in both the November 2011 rating decision now on appeal and in the July 2012 Statement of the Case, although the issue was listed as a second and separate issue only in the December 2013 Supplemental Statement of the Case.  The Veteran's representative has argued in his December 2013 post-remand brief that both issues should be decided in favor of the Veteran.  Therefore, the Board finds that the Veteran has perfected his appeal of the TTR issue as well as his request for a higher rating and will proceed to adjudicate both issues in the decision below.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The evidence of records shows that the Veteran's left inguinal hernia has been surgically repaired without recurrence; he experiences severe neuralgia resulting in pain that is resistant to treatment.  

2.  The competent and probative evidence of record does not reflect that the Veteran's hernia surgery on August 8, 2010, resulted in the medical need for at least one month of convalescence.  The surgery did not result in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, or the necessity of house confinement.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for post-operative left inguinal hernia, based on severe neuralgia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.114, 4.124a, Diagnostic Codes 7338, 8730 (2013).  

2.  The criteria for a TTR for a period of convalescence following hernia surgery in August 2010 have not been met.  38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in October 2010 and June 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified his duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  This includes, where applicable, notice of disability ratings and of effective dates.  The Veteran was given this notice in the June 2011 correspondence.   

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran may not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a claimant of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the claimant's employment.  To the extent proper notice of these changes was not provided, the Board finds that the Veteran in this case suffered no prejudice because the United States Court of Appeals for the Federal Circuit vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  There is no dispute in this case that the Veteran has received generic notice of what is needed to satisfy his increased rating claim for post-operative left inguinal hernia.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The Board observes that VA also has satisfied its duty to assist the Veteran.  He has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  VA medical records relevant to this matter have been obtained and a VA examination has been provided.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Factual Background and Analysis

The Veteran seeks a higher rating for his non-compensable left inguinal hernia.  Historically, in a December 1946 rating decision, the Veteran was granted service connection for cryptorchidism, right testicle, and scar from surgery in service and awarded a noncompensable disability rating, effective April 3, 1946, the day after his separation from active service.  Correspondence found in the claims file dated in July 1948 indicated that severance of service connection was proposed in December 1946, but service connection was established for a post-operative scar, well healed, left inguinal region.  The June 1948 rating decision noted that the Veteran was awarded a noncompensable disability rating for this disability.  Correspondence dated in March 1950 indicated that the Veteran's post-operative scar and post-operative condition of the left inguinal region were rated 10 percent from September 24, 1949, to October 14, 1949, then rated 100 percent for a temporary total rating (TTR) for a hospital admission from October 15, 1949 to November 4, 1949, and then 10 percent thereafter from November 5, 1949.  According to a July 1981 rating decision, the Veteran was granted another 100 percent TTR from May 31, 1981 to July 31, 1981, for resection of scar tissue.  His service-connected disability was recharacterized as post-operative inguinal hernia, left.  It was noted that he had a 10 percent disability rating before and after the latest TTR.  In a May 2001 rating decision, the Veteran's service-connected disability was again recharacterized.  He was granted service connection for a tender scar, secondary to surgery for repair of left inguinal hernia and awarded a 10 percent disability rating, effective February 23, 2001.  The rating for his post-operative left inguinal hernia was reduced from 10 percent to noncompensable, effective February 23, 2001.  

In August 2010, the Veteran filed his current claim for a TTR for convalescence from an August 2010 hernia repair and in September 2010 he filed his current claim for a compensable rating for his post operative left inguinal hernia.  He contends he has inguinal nerve pain causing irritation which should warrant a 10 percent disability rating.  

The Veteran's post operative left inguinal hernia has been rated under Diagnostic Code 7338.  The criteria under Diagnostic Code 7338 provide a 0 percent disability rating for an inguinal hernia that is small, reducible, or without true hernia protrusion, or not operated but remediable.  A 10 percent disability rating is provided for recurrent postoperative hernia that is readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent postoperative hernia or unoperated irremediable hernia that is not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernia that is not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia is of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).  

Under Diagnostic Code 8530 for paralysis of the ilioinguinal nerve, Diagnostic Code 8630 for neuritis of the ilioinguinal nerve, and Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve, a noncompensable rating is warranted for mild or moderate paralysis, and a 10 percent rating is warranted for severe to complete paralysis.  A maximum 10 percent disability rating is assigned for neuritis and neuralgia of the ilioinguinal nerve analogously when these disorders cause manifestations analogous to severe to complete paralysis.  See 38 C.F.R. §§ 4.123 , 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.  A separate diagnostic code is not provided for genitofemoral nerve disease.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A VA medical record dated August 5, 2010, revealed that the Veteran underwent a left inguinal hernia repair with Bard mesh and ilioinguinal and genitofemoral stump neurectomy.  It was noted that the Veteran had chronic left inguinal pain dating back many years and was considered to be a suitable candidate for a groin hernia repair and neurectomy.  The old scar was excised to gain access to the inguinal area and severe scarring was found.  Stumps of the ilioinguinal nerve and genitofemoral nerve were noted to be encased in severe scarring and were buried inside of the muscles.  A direct, slightly bulging hernia was identified as reducible.  No other pathology was found.  The surgical note also indicated that a sheet of Bard mesh was trimmed to fit the dimensions of the inguinal canal and was anchored with sutures.  

An August 9, 2010 VA post-surgical medical record indicated that the Veteran told a nurse he was doing well and had no bleeding at the incision site.  An August 17, 2010 VA medical record noted that the Veteran reported pain was minimal at the surgical incision site.  The staff surgeon noted the same day that incisional pain was well maintained with pain medications and that the wound was primarily healed.  There were no reports of significant post-surgical complications.  

A September 2010 VA medical record noted no surgical complications.  

Subsequent VA medical records dated to November 2013 and found in the Veteran's electronic records show treatment every few months at a VA pain clinic for left inguinal pain.  For example, records in December 2012 and January 2013 show administration of a left inguinal neuroma block.  

The Veteran underwent a VA examination in February 2011.  It was noted that the Veteran was seen every three months at the VA pain clinic and because of repeated pain he sought surgical intervention in August 2010.  The Veteran told the examiner that he still had pain in the left inguinal area for which he took Vicodin.  On examination, a VA staff physician found that no hernia was present.  The VA examiner noted that the Veteran had minimal tenderness to the left inguinal area with no mass or hernia felt or seen.  A stable post-surgical scar measured 4 x 0.25 inches.  No redness or drainage was noted and no abdominal tenderness.  Diagnosis was status post left inguinal herniorraphy with mesh and neurectomy with residual left inguinal pain and well-healed asymptomatic surgical scar.  Besides pain, the VA examiner noted that the service-connected hernia disability meant the Veteran had decreased mobility and problems with lifting and carrying.  

A June 2012 VA physical therapy record reported no significant improvement in groin pain.  

In correspondence dated in July 2012, a VA physician sent the Veteran a copy of an April 2010 ultrasound of the abdominal pelvis which showed two solid masses in the left inguinal region of uncertain etiology.  The ultrasound report noted that one could represent the Veteran's surgically repaired undescended left testicle and the other might be sequela of prior trauma or surgery and was the site of the Veteran's reported focal tenderness.  The physician informed the Veteran in the July 2012 correspondence that both areas mentioned by the radiologist could be a scar causing or contributing to some of his pain.  

According to a June 2013 VA medical record, the Veteran told the examiner that he thought his hernia pain may have gotten worse since his colonoscopy in 2013, but he was not sure.  

In August 2013 VA medical records, a social worker and physical therapist noted that the Veteran had recently been seen for a physical therapy evaluation for low back and inguinal pain.  

A September 2013 VA pain clinic record noted chronic left groin pain along the surgical incision site and multiple left inguinal neuroma blocks in the past, which only provided about 5 days of improvement.  The Veteran told the examiner that pain medication lasted only about 5 hours.  Tenderness was noted over the scar and lower left abdomen.  Recommendations included continued use of a Lidoderm patch for pain and holding off on further neuroma blocks.  

When rated as inguinal hernia, the evidence is against the assignment of a compensable disability rating for the Veteran's service-connected post-operative left inguinal hernia, either before or after the date of his hernia repair surgery in August 2010.  The evidence reveals that the Veteran's hernia was surgically repaired in August 2010 and has not recurred.  The Board notes that a separate 10 percent disability rating has already been assigned under Diagnostic Code 7804 for the post surgical scar.  While the Veteran has not claimed or appealed a higher rating for his scar disability, the Board notes that a 10 percent rating is the maximum evaluation under Diagnostic Code 7804 for one or two painful scars.  The September 2013 pain clinic record reflects tenderness over the scar.  With respect to rating the Veteran's post-operative left inguinal hernia under Diagnostic Code 7338, the evidence does not reveal the presence of any criteria which would permit the assignment of a compensable disability rating for that disorder.  

As noted above, the February 2011 VA examiner concluded that the Veteran did not have any recurrence of the repaired inguinal hernia, or any residual except for a well healed asymptomatic surgical scar.  VA treatment records fail to show any residual or recurrence of the repaired inguinal hernia.  As such, the evidence indicates that the Veteran's left inguinal hernia is post-operative, with no evidence of recurrence.  In the absence of recurrence, the residuals of the left inguinal hernia do not more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).  

The Board also notes that while there are no clinical records found in the claims file in the year preceding the August 2010 hernia repair, the August 2010 VA surgical note revealed that a direct, slightly bulging hernia was identified before surgery as reducible.  The criteria of Diagnostic Code 7338 provide a zero percent or noncompensable rating for small reducible hernias.  In addition, the rating criteria allow for a 10 percent rating for post-operative recurrent hernias that are readily reducible, but only if well supported by truss or belt.  There is no indication in the record that the Veteran needed or wore a truss or belt, either immediately before his August 2010 hernia repair or in the years since.  

The Veteran's representative also argues that the Veteran's surgical mesh should be treated as a truss or belt in order to obtain a higher rating in the post-August 2010 period of this appeal, but cites no support for interpreting an incident of a one-time surgical hernia repair as equivalent to a truss or belt worn every day.  In any event, however, the VA examination of record shows that there was no post-operative recurrent hernia after the August 2010 surgery, so a compensable rating is in any event not warranted.  

The Board notes too that the Veteran's representative has raised a question of whether the Veteran's noncompensable rating could be increased by applying the provisions of DeLuca v. Brown, 6 Vet. App. 321 (1993), after considering the Veteran's complaints of pain.  However, allowing for a higher rating after considering the impact of fatigability, incoordination, or pain by applying DeLuca applies to rating disabilities rated under provisions of the musculoskeletal section of the Rating Code, such as those disorders found at 38 C.F.R. § 4.71a.  See also 38 C.F.R. § 4.40 (considering rating functional loss when evaluating disabilities of the musculoskeletal system).  The provisions of DeLuca do not apply when rating an inguinal hernia, which is done under the provisions of Diagnostic Code 7338, which is found in the digestive section of the Rating Code and not the section 
devoted to musculoskeletal disorders.  See 38 C.F.R. § 4.114.  

The Board has considered whether a higher rating may be assigned for the disability at issue under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8730, for neuralgia of the ilioinguinal nerve.  A 10 percent evaluation may be assigned by analogy to paralysis of the nerve that is severe to complete.  In the present case, the Veteran's chief complaint is chronic groin pain.  He has received nerve blocks and been prescribed medication in the past, with only short-lasting relief.  As noted in the August 2010 operation report, stumps of the ilioinguinal nerve and genitofemoral nerve were encased in severe scarring.  The nerves were ligated and the stumps buried inside of the muscles.  It was chronic post operative hernia repair pain that led the Veteran to choose surgery in August 2010.  While his immediate post surgical course did not disclose chronic pain, the subsequent treatment records clearly indicate that his chronic groin pain continues to be disabling.  Pain clinic notes reflect continued use of prescribed medication.  A number of notes indicate he rated his groin pain as 8 on a scale of 1 to 10, indicating that the pain is severe.  His ongoing  neuropathic pain has been related to neuromas and scar tissue.  In the Board's conclusion, and resolving reasonable doubt in his favor, the evidence warrants the assignment of an increased 10 percent evaluation for the post operative left inguinal hernia residuals, when rated as neuralgia of the ilioinguinal nerve.  

The Board has considered whether the Veteran's hernia disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  While the Veteran alleges his left inguinal hernia now causes him pain, the evidence tends to show that he no longer has a left inguinal hernia, does not need to wear a truss or belt as a result of surgery, and is compensated at 10 percent for the hernia repair surgical scar.  The Board is also assigning a 10 percent rating herein to the post operative left inguinal hernia based on severe neuralgia.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case.  

To the extent his symptomatology is not contemplated by the rating criteria, the Veteran does not contend that the post-operative hernia results in frequent hospitalization or causes marked interference with employment.  

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected post-operative left inguinal hernia with scar renders him unemployable.  As such, a claim for a TDIU has not been reasonably raised, and no further action pursuant to Rice is required.  


TTR

The Veteran contends that he is entitled to a TTR for convalescence following his left inguinal hernia repair surgery on August 8, 2010.  

The provisions of 38 C.F.R. § 4.30 govern the award of convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total disability rating, the veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against an award of a TTR under 38 C.F.R. § 4.30 for treatment of the Veteran's left hernia.  The Board has considered the Veteran's own contentions made in his written statements.  Crucially, however, the medical evidence of record in August and September 2010 does not demonstrate that the Veteran required convalescence of at least one month, or that he required immobilization by cast, without surgery, of one major joint or more.  In addition, the surgery did not result in severe post operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, or use of a wheelchair or crutches, therapeutic immobilization, or home confinement.  Post surgical medical notes show that the Veteran was doing well following the August 5, 2010, surgery.  The wound was primarily healed by August 17th.  Pain was controlled and there were no post surgical complications.

Accordingly, the preponderance of the evidence is against the award of a temporary total convalescent rating following surgery on August 8, 2010.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

						(CONTINUED ON NEXT PAGE)

ORDER

A 10 percent rating for post-operative left inguinal hernia, based on severe neuralgia, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a TTR under 38 C.F.R. § 4.30 based on the need for convalescence following hernia repair surgery in August 2010is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


